Francis E. Sweeney, Sr., J.
SERB argues that there is substantial evidence in the record to support its decision that the bargaining unit was inappropriate pursuant to R.C. 4117.05(A)(2)(b)(iv). Specifically, SERB contends the bargaining unit was inappropriate on the ground that the description of the unit lacked specific job titles. We reject this contention and affirm the decision of the court of appeals granting appellee’s request for a writ of mandamus.
In order for a writ of mandamus to issue, a relator must demonstrate (1) that he or she has a clear legal right to the relief prayed for, (2) that respondents are under a corresponding clear, legal duty to perform the requested acts, and (3) that the relator has no plain and adequate legal remedy. State ex rel. Berger v. McMonagle (1983), 6 Ohio St.3d 28, 29, 6 OBR 50, 50-51, 451 N.E.2d 225, 227.
*159Mandamus is an appropriate remedy where no statutory right of appeal is provided to correct an abuse of discretion in administrative proceedings. State ex rel. Breno v. Indus. Comm. (1973), 34 Ohio St.2d 227, 63 O.O.2d 378, 298 N.E.2d 150. Because there was no direct right of appeal from SERB’S determination in the present case, mandamus was the appropriate remedy. See R.C. 4117.06(A).
R.C. 4117.06 vests SERB with the authority to determine an appropriate unit for bargaining. However, in cases of an employee organization’s request for recognition as a unit’s exclusive representative, R.C. 4117.05(A)(2)(b)(iv) specifies that SERB shall certify the organization filing the request unless SERB receives substantial evidence that the proposed unit is not an appropriate proposed unit pursuant to R.C. 4117.06. Thus, R.C. 4117.05 puts the burden of proof on the one who objects to the proposed unit to put forth substantial evidence that the unit is not an appropriate unit.
In the present case, the employer filed no objections to the proposed bargaining unit. While SERB has the discretion to sua sponte dismiss the request for recognition on the ground that the description of the bargaining unit lacks specificity, SERB may not abuse its discretion by acting arbitrarily, unreasonably, or unconscionably. See R.C. 4117.05(A)(2); State ex rel. Burley v. Coil Packing, Inc. (1987), 31 Ohio St.3d 18, 31 OBR 70, 508 N.E.2d 936.
SERB asserts that substantial evidence of inappropriateness was demonstrated by GMPP’s description of the bargaining unit merely as “All Clerical Employees,” fourteen in number, and GMPP’s failure to state specific job titles. However, the form provided by SERB for filing a recognition request required the applicant only to “use job titles where applicable.” Thus, the designation of specific job titles was mandatory only “where applicable.” Furthermore, even if job titles were always mandatory, GMPP showed substantial compliance by naming “All Clerical Employees,” as the stipulations strongly suggest that all employees of the proposed bargaining unit were clerical workers.1 Moreover, if SERB’S certification of GMPP hinged on the specificity of job titles, SERB should have required such information on its form or requested it in subsequent correspondence with GMPP instead of outright dismissing the request for recognition. Finally, since there is no *160evidence that any employees objected to the bargaining unit, or any fact relevant to appropriateness under R.C. 4117.06, SERB had no basis for concluding pursuant to R.C. 4117.05(A)(2)(b) that the unit described in the request for recognition was not appropriate.
For the foregoing reasons, we find that SERB’s conclusion that the proposed bargaining unit was inappropriate was not supported by substantial evidence and was a clear abuse of discretion. Accordingly, we affirm the court of appeals’ judgment granting the writ ordering SERB to certify GMPP as the exclusive representative for the bargaining unit consisting of all the clerical employees of the Columbiana County Auditor’s Office.

Judgment affirmed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick and Pfeifer, JJ., concur.

. The parties’ stipulations provide in pertinent part:
“(3) The Employee Organization submitted fourteen (14) valid authorization cards with the request for recognition.
“(4) In response to a letter from SERB dated 12/28/90, on January 7, 1991 the Employer submitted a list of employees which contained fourteen (14) names.
“(5) SERB’S Administrator of Representation compared the authorization cards to the list of employees provided by the employer and certified to SERB that 100% of the employees in the proposed unit had signed authorization cards.”